Parker C. J.
delivered the opinion of the Court. There are several points in this case which would require much consideration, if it were necessary to give an opinion upon all of them. The objection made by the plaintiff, which we think insuperable, is the blending together the several taxes for State, county and town. We think it clear that the legislature intended that they .should be assessed separately, and put into *491separate lists or assessments. This intention is manifested by the special provision, on account of the comparative smallness of the county tax, that it may be added to the town or State tax. This provision would not have been necessary, if they might all have been assessed together, and it is never lawful, in the construction )f statutes, to impute useless or frivolous conduct to the legislature. Whether there was any sufficient reason "n our opinion for this separation of the taxes, is of no Importance ; but the object undoubtedly was, to enable the citizen to scrutinize with more facility his taxes, that he might the better exercise his judgment as to their fairness and legality. We think one warrant directing the collection of the taxes might answer, but that the taxes ought to be separately assessed, unless under the provision of the statute in relation to the county tax. As far as our knowledge extends, the practice has uniformly conformed to this opinion of the law.
The objection which relates to the valuation is also material. The statute is peremptory in requiring a valuation as the basis of every tax, and it is absolutely essential that it should be lodged in the clerk’s office, or in an assessors’ office, before an assessment can be valid. If either of the assessors keeps a room for the deposit of papers relating to their office, or for transacting business, this may be an office within the meaning of the law ; but it does not appear that there was any place so used by any of the assessors as to make it an office. The papers were shifted from one hand to another. This seems to us to be exactly the case which was contemplated by the legislature, as requiring the valuation to be lodged in the clerk’s office.
Judgment according to the verdict.